NUMBER 13-20-00304-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


CARLOS ISRAEL RIVERA III,                                                  Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 214th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION

              Before Justices Benavides, Hinojosa, and Silva
                Memorandum Opinion by Justice Hinojosa
      Appellant Carlos Israel Rivera III appeals the trial court’s judgment revoking his

community supervision, adjudicating him guilty of the offense of assault family violence,

a third-degree felony, see TEX. PENAL CODE ANN. § 22.01(b)(2)(B), and sentencing him to

eight years’ imprisonment. In one issue, Rivera argues the trial court violated his due

process rights by permitting the State to proceed on previously abandoned alleged
violations of Rivera’s community supervision conditions. We affirm.

                                          I.       BACKGROUND

       A grand jury returned an indictment charging Rivera with assaulting a family

member by impeding the complainant’s breath through applying pressure to the throat or

neck. See id. Rivera pleaded guilty pursuant to a plea agreement, and the trial court

placed him on deferred adjudication-community supervision for five years. The State later

filed a motion to revoke community supervision and adjudicate guilt 1 alleging that Rivera

violated his community supervision conditions by committing the following criminal

offenses: (1-a)2 possession of a controlled substance in penalty group one in an amount

less than one gram; (1-b) possession of marijuana in an amount less than two ounces;

(1-c) displaying or possessing a false or altered driver’s license; (1-d) aggravated robbery;

(1-e) aggravated assault against a public servant; (1-f) unlawful possession of a firearm;

(1-g) unauthorized use of a motor vehicle; (1-h) evading arrest; (1-i) a second instance of

possession of a controlled substance in penalty group one; and (1-j) aggravated assault

with a deadly weapon. The State further alleged that Rivera violated his community

supervision conditions by: (2-a through -g) using methamphetamine, marijuana, and

benzodiazepines; (4-a through -m) failing to report as directed to his community

supervision officer on thirteen separate occasions; (11) failing to pay costs, fines, and

fees; and (22-d) failing to observe curfew.




       1   The State proceeded on its second amended motion to revoke community supervision.

       2   We number the violations as they are identified in the State’s motion to adjudicate guilt.
                                                      2
       At the outset of the adjudication hearing, the State announced it was abandoning

alleged violations 1-d, 1-e, 1-f, 1-g, 1-i, and 1-j. Rivera pleaded not true to each remaining

allegation. After the State called its first witness, but before any substantive testimony

was elicited, the trial court granted Rivera’s request to continue the hearing because the

State did not serve Rivera with a witness list as required by local rule.

       When the proceedings reconvened, the State announced that it was proceeding

on previously abandoned allegations 1-d and 1-e. Rivera objected that allowing the State

to proceed on the abandoned allegations “creates an unfairness and a prejudice[.]” The

trial court overruled Rivera’s objection.

       Sean Barnes, a Corpus Christi Police Department (CCPD) officer testified

regarding an encounter with Rivera on June 24, 2019. Officer Barnes stated that he

responded to a call regarding someone who was unresponsive or asleep in a vehicle.

Officer Barnes arrived at a convenience store at the corner of Weber Road and South

Padre Island Drive to conduct a welfare check. When he arrived, he discovered Rivera

passed out in the driver’s seat of his vehicle. Officer Barnes immediately smelled a

marijuana odor coming from the vehicle. He and his partner escorted Rivera out of the

vehicle to perform a pat-down search, at which time Rivera “began to resist by stiffing up

his arms[.]” The officers then placed Rivera in handcuffs for their safety. The officers

discovered marijuana in the vehicle. In Rivera’s wallet, they discovered a baggie

containing suspected methamphetamine. They also discovered three separate Texas

driver’s licenses with Rivera’s photograph but containing different names.




                                              3
       Saul Parra testified that he is acquaintances with Rivera. On October 24, 2019,

Parra picked up Rivera and another friend at a gas station. They then drove to a residence

at Rivera’s request. As they neared their destination, Rivera pointed a firearm at a

passenger named Patricia, demanded her phone, and ordered her out of Parra’s vehicle.

After Patricia exited the vehicle, Parra drove away with Rivera and another passenger in

the backseat. Later, with Rivera now driving, a police vehicle attempted to pull them over.

According to Parra, Rivera fired “two or three shots” at the pursuing officer before throwing

the gun to Parra. During the pursuit, their vehicle collided with another car, at which point

Parra “took off running.”

       CCPD Officer Phillip Peterson testified that on December 16, 2019, he responded

to a request for backup by an officer who had stopped a stolen vehicle. When Officer

Peterson arrived, the other officer was talking to someone in the passenger seat. Officer

Peterson learned that the driver of the vehicle, who was later identified as Rivera, was

inside a nearby store. After observing Rivera through the window, Officer Peterson went

inside the store to make contact. When he entered, he immediately heard the alarm

activated due to Rivera’s exit through the store’s emergency door. Officer Peterson

pursued Rivera and observed him cross a parking lot to go behind a fence. Officer

Peterson then radioed Rivera’s description so that other officers could assist in his

apprehension. Officer Peterson stated that Rivera was eventually apprehended across

the street.

       Following Officer Peterson’s encounter on the same day, CCPD Officer Manuel

Hernandez responded to a dispatch call concerning an officer in a “foot pursuit.” Officer


                                             4
Hernandez testified that he arrived at an apartment complex where the suspect was last

seen, and he encountered Rivera, ordering him to the ground. Rivera complied, but he

“stuffed his hands underneath his stomach and his chest” to prevent the officers from

placing him in handcuffs. Officer Hernandez and two other officers forcibly moved

Rivera’s hands so that they could place him in handcuffs. Officer Hernandez concluded

that Rivera was resisting arrest because “[h]e used his physical strength to keep officers

from putting him in handcuffs.” He also explained that Rivera was evading other officers

prior to resisting arrest.

       Johnny Marquez was previously Rivera’s community supervision officer. Marquez

testified that he went to see Rivera at the Nueces County jail following his June 24, 2019

arrest. At that time, Rivera admitted that he used $10 worth of methamphetamine and

smoked a marijuana joint the prior week. Marquez administered a urinalysis, which

indicated a positive result for amphetamines, methamphetamines, marijuana, and

benzodiazepine or Xanax. Marquez testified that Rivera never once reported to him as

required during the period of his community supervision.

       Alberto Saenz, Rivera’s current community supervision officer, testified that Rivera

failed to report for an assessment on May 1, 2019. Saenz also testified that Rivera failed

to make any payments for fines, fees, and court costs as required by his community

supervision conditions.

       The trial court found the following alleged violations to be true: 1-b (marijuana

possession), 1-c (possessing false identification), 1-d (aggravated robbery), 1-e

(aggravated assault against a public servant), 2-b (using marijuana), 2-c (using


                                            5
methamphetamine), 2-d (using marijuana), 2-e (using methamphetamine), 2-f (using

marijuana), 2-g (using benzodiazepines), and 4-a through -m (failing to report). The trial

court found the remaining alleged violations to be not true.

       Rivera’s girlfriend Annette Ruiz testified as a punishment witness. Ruiz stated that

she has helped Rivera with his financial difficulties and that Rivera is no longer homeless.

Ruiz stated that Rivera has been working on his drug habit and that he would benefit from

a rehabilitation program. For these reasons, Ruiz believed Rivera would be able to better

comply with his community supervision conditions going forward.

       The trial court revoked Rivera’s community supervision, adjudicated him guilty for

assault family violence, and sentenced Rivera to eight years’ imprisonment. This appeal

followed.

                                    II.    DISCUSSION

       In his sole issue, Rivera argues that the trial court violated his due process rights

by permitting the State to proceed on previously abandoned alleged violations of his

community supervision conditions.

A.     Standard of Review & Applicable Law

       The trial court has discretion to revoke community supervision when the State

proves by a preponderance of the evidence that the defendant violated at least one

condition of his community supervision. Cobb v. State, 851 S.W.2d 871, 874 (Tex. Crim.

App. 1993). “[A] preponderance of the evidence” means “that greater weight of the

credible evidence which would create a reasonable belief that the defendant has violated

a condition of his [community supervision].” Hacker v. State, 389 S.W.3d 860, 865 (Tex.


                                             6
Crim. App. 2013) (citing Rickels v. State, 202 S.W.3d 759, 764 (Tex. Crim. App. 2006)).

In determining the sufficiency of the evidence to sustain a revocation, we view the

evidence in the light most favorable to the trial court’s ruling. Jones v. State, 589 S.W.2d

419, 421 (Tex. Crim. App. 1979).

       “The central issue to be determined in reviewing a trial court’s exercise of

discretion in a community supervision revocation case is whether the defendant was

afforded due process of law.” Tapia v. State, 462 S.W.3d 29, 41 (Tex. Crim. App. 2015);

see Leonard v. State, 385 S.W.3d 570, 577 (Tex. Crim. App. 2012). As relevant to this

case, the minimum requirements of due process include written notice of the claimed

violations of community supervision. Tapia, 462 S.W.3d at 41–42 (citing Gagnon v.

Scarpelli, 411 U.S. 778, 786 (1973)). A motion to revoke or adjudicate guilt must fully

inform a probationer of the conditions which he allegedly violated. Labelle v. State, 720

S.W.2d 101, 104 (Tex. Crim. App. 1986); see also Johnson v. State, No. 01-13-00298-

CR, 2014 WL 890918, at *2 (Tex. App.—Houston [1st Dist.] Mar. 6, 2014, pet. ref’d)

(mem. op., not designated for publication). An allegation is sufficient if it provides fair

notice so that the defendant can prepare a defense. Spruill v. State, 382 S.W.3d 518, 520

(Tex. App.—Austin 2012, no pet.).

       Like other errors, constitutional errors are subject to harmless error review. See

TEX. R. APP. P. 44.2(a); see also Anderson v. State, No. 09-19-00206-CR, 2020 WL

6749940, at *5 (Tex. App.—Beaumont Nov. 18, 2020, no pet.) (mem. op., not designated

for publication). In examining constitutional errors, the court “must reverse a judgment of

conviction or punishment unless the court determines beyond a reasonable doubt that


                                             7
the error did not contribute to the conviction or punishment.” TEX. R. APP. P. 44.2(a).

Stated differently, we must determine whether there is a reasonable possibility that the

error might have contributed to the conviction. Love v. State, 543 S.W.3d 835, 846 (Tex.

Crim. App. 2016); Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim. App. 1998) (op. on

reh’g). This review requires the Court to calculate the probable impact on the factfinder in

light of the existence of other evidence. Love, 543 S.W.3d at 846. There is no exclusive

list of considerations; instead, we consider any circumstance that informs whether the

error contributed to the conviction or punishment. Id. Unlike our review of the sufficiency

of the evidence, a harmless error review requires us to evaluate the entire record in a

neutral manner. Id.

B.     Analysis

       Rivera’s due process complaint is premised on the trial court having found true two

violations which the State previously abandoned: 1-d—alleging that Rivera committed the

offense of aggravated robbery—and 1-e—alleging that Rivera committed the offense of

aggravated assault against a public servant.

       Assuming, without deciding, that Rivera’s appellate issue comports with his

objection in the trial court 3 and that the trial court’s actions constituted error, we conclude

that such error was harmless. In addition to finding true the previously abandoned

violations, the trial court also found true twenty-one other violations, which included the

commission of two additional criminal offenses, multiple instances of drug use, and


        3 A defendant must preserve an argument that the procedure used to revoke his community

supervision failed to comply with due process. See Tapia v. State, 462 S.W.3d 29, 37 (Tex. Crim. App.
2015); Sneed v. State, 493 S.W.3d 218, 220 (Tex. App.—Fort Worth 2016, no pet.); Eddie v. State, 100
S.W.3d 437, 441 n.2 (Tex. App.—Texarkana 2003, pet. ref’d).
                                                 8
repeated failures to report to Rivera’s community supervision officer. “Proof of a single

violation of community supervision is sufficient to support a trial court’s decision to revoke

community supervision, and we must affirm a trial court’s judgment if an appellant does

not challenge each ground on which the trial court revoked community supervision.”

Olabode v. State, 575 S.W.3d 878, 880–81 (Tex. App.—Dallas 2019, pet. ref’d) (internal

citations omitted). Having reviewed the record in the appropriate light, we conclude that

the State established each of the twenty-one “non-abandoned” violations by a

preponderance of the evidence. See Hacker, 389 S.W.3d at 865.

       The State presented evidence that on June 24, 2019, officers discovered

marijuana in a vehicle which was solely occupied by Rivera. During this same encounter,

officers discovered false identification cards in Rivera’s wallet with his photograph but

containing three separate names. Such evidence demonstrates that Rivera violated his

community supervision conditions by engaging in unlawful conduct, particularly by

possessing marijuana and false driver’s licenses. See TEX. HEALTH & SAFETY CODE ANN.

§ 481.121(a) (“[A] person commits an offense if the person knowingly or intentionally

possesses a usable quantity of marihuana.”); TEX. TRANSP. CODE ANN. § 521.451(a)(1)

(“[A] person may not display, cause or permit to be displayed, or have in the person’s

possession a driver’s license or certificate that the person knows is fictitious or has been

altered[.]”). The State further presented uncontroverted evidence that Rivera never once

reported to his community supervision officer during the period of his community

supervision, resulting in thirteen separate violations of his community supervision

conditions. Finally, the State presented evidence that Rivera violated his community


                                              9
supervision conditions by using “narcotics or any other controlled substance” on multiple

occasions. Rivera admitted to his community supervision officer to using both marijuana

and methamphetamine. Furthermore, Rivera tested positive for methamphetamine,

marijuana, and benzodiazepines.

      Even if we were to disregard the trial court’s finding of true as to the previously

abandoned allegations, its ruling would still constitute a reasonable exercise of its

discretion. Further, there is no indication that Rivera’s ability to prepare a defense

regarding the remaining violations was impacted by the alleged error. For the foregoing

reasons, we perceive no “probable impact” from the alleged due process violation on the

trial court’s ruling. See Love, 543 S.W.3d at 846. Therefore, we conclude “beyond a

reasonable doubt” that allowing the State to proceed on its previously abandoned

allegations “did not contribute to the conviction or punishment.” See TEX. R. APP. P.

44.2(a); Smith v. State, 290 S.W.3d 368, 375 (Tex. App.—Houston [14th Dist.] 2009, pet.

ref’d) (concluding that the appellant was not harmed by erroneously admitted testimony

that was unrelated to six other violations which the trial court found true); see also

Hernandez–Prado v. State, No. 03-15-00289-CR, 2016 WL 3144098, at *10 (Tex. App.—

Austin May 26, 2016, pet. ref’d) (mem. op., not designated for publication) (concluding

that appellant was not harmed by inadequate notice of alleged violations of community

supervision conditions). We overrule Rivera’s sole issue.




                                           10
                                   III.   CONCLUSION

       We affirm the trial court’s judgment.


                                                       LETICIA HINOJOSA
                                                       Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
8th day of April, 2021.




                                               11